DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21-32 and 34-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 21-29 and 35-40, the prior art does not disclose an electronic device and a non-transitory computer readable medium having the specific limitations disclosed in claims 21-29 and 35-40, wherein the electronic device and non-transitory computer readable medium comprise: a memory; one or more processors; a camera and a flash unit comprising: one or more flash illumination sources; and a diffuser layer comprising a plurality of independently controllable diffuser sections, wherein the diffuser layer is situated such that an outward light path from the one or more flash illumination sources passes through the diffuser layer; wherein the memory stores program instructions that, when executed by the one or more processors, cause the one or more processors to: receive sensor data indicating characteristics of a scene in a view of the camera; determine two or more levels of diffusion to be applied to light directed from the flash unit to two or more portions of the scene; cause two or more of the independently controllable diffuser sections of the diffuser layer to be independently controllable diffuser sections of the diffuser layer to be independently adjusted to the determined two or more levels of diffusion; and cause the one or more flash illumination sources to direct light towards the scene, wherein: a first portion of the light directed to a first portion of the scene is diffused according to a first one of the two or more determined diffusion levels, such that the first portion of the light is scattered to a first extent; and one or more other portions of the light directed to one or more other portions of the scene are diffused according to one or more other ones of the two or more determined diffusion levels, such that the one or more other portions of the light are scattered to one or more other extents.

Re claims 30-32 and 34 the prior art does not disclose a flash unit for an electronic device having the specific limitations disclosed in claims 30-32 and 34, wherein the flash unit comprises: one or more flash illumination sources; and a diffuser layer comprising a plurality of independently controllable diffuser sections attached to an distributed over an exterior or interior face of a casing of the flash unit, wherein the diffuser later is situated such that an outward light path from the one or more flash illumination sources passes through the diffuser layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699